Opinion filed May 17, 2007 















 








 




Opinion filed May 17, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00061-CV 
                                                    __________
 
                          ISABEL POLANCO LOZANO, JR., Appellant
 
                                                             V.
 
                                      TRINIDAD LOZANO, Appellee
 

 
                                         On
Appeal from the 318th District Court
 
                                                         Midland
  County, Texas
 
                                                Trial Court Cause No. FM-46,046
 

 
                                            M
E M O R A N D U M     O P I N I O N
Isabel Polanco Lozano, Jr. has filed in this court
a motion to dismiss his appeal.  In his
motion, Lozano states that he no longer wishes to continue his appeal.  The motion is granted, and the appeal is
dismissed.           
 
PER CURIAM
May 17, 2007
Panel
consists of:  Wright, C.J., 
McCall, J., and Strange, J.